 

EXHIBIT 10.1

 

Description: Header V03.png [image_001.jpg]

  

AFH HOLDING & ADVISORY, LLC CONSULTING AGREEMENT

 

This Agreement (this “Agreement”) is made as of April 5, 2016 (“Effective
Date”), by and between Bone Biologics Corporation, a corporation organized and
existing under the laws of Delaware (the “Company”), and AFH Holding & Advisory,
LLC, a limited liability company organized under the laws of Delaware (the
“Consultant”).

 

WHEREAS, the Company desires that the Consultant provide advice and assistance
to the Company; and

 

WHEREAS, the Consultant desires to provide such advice and assistance to the
Company under the terms and conditions of this Agreement.

 

NOW, THEREFORE, the Company and the Consultant hereby agree as follows:

 

1.Consulting Services.

 

(a) Subject to the terms and conditions of this Agreement, the Company hereby
retains Consultant as a consultant to perform the services specifically set out
in Exhibit A attached to this Agreement and made a part hereof (hereafter
referred to as the “Services”), as said Exhibit may be amended in writing from
time to time, and Consultant agrees, subject to the terms and conditions of this
Agreement, to render such Services at such times and places as shall be mutually
agreed by Company and Consultant.

 

(b) It is understood that the purpose of the consulting is to provide periodic
review and advice relevant to certain Company matters, and that neither
Consultant nor Company will benefit if Consultant or Company provides inaccurate
advice or commentary based on insufficient information. To that end, Company
shall use reasonable efforts to provide Consultant, with accurate and sufficient
information for it to review the subject matter thereof, and shall promptly
provide further information that Consultant reasonably deems relevant, provided,
however, that the Company reserves the right, in its sole discretion, to
withhold any information that the Company deems proprietary, or is otherwise in
the best interest of the Company to withhold. It is expressly understood that,
except as set forth in this Agreement, neither Consultant nor the Company has
any obligation to the other party.

 

2.Compensation and reimbursement.

 

In consideration of the services provided by the Consultant to the Company
hereunder, the Company shall pay to Consultant a retainer of $100,000 due upon
execution of this Agreement and a monthly fee of $33,333.33 payable on May 1,
June 1 and July 1, 2016 for the Initial Term (as defined below).

 

[image_002.jpg] 

 

1

 

 

Description: Header V03.png [image_001.jpg] 

 

In addition, the Company shall reimburse Consultant for reasonable travel and
other expenses Consultant incurs in connection with performing the Services,
provided that the Company has pre-approved in writing such expenses. To obtain
reimbursement, Consultant shall submit to the President of the Company, an
invoice describing expenses incurred under this Agreement. Company shall provide
any documentation requirements and any travel policy restrictions to Consultant
in writing in advance, or be foreclosed from relying on such requirements and
restrictions to deny reimbursement. The Company shall pay to Consultant invoiced
amounts within thirty (30) days after the date of invoice.

 

3.Independent contractor status.

 

The parties agree that this Agreement creates an independent contractor
relationship, not an employment relationship. The Consultant acknowledges and
agrees that the Company will not provide the Consultant with any employee
benefits, including without limitation any employee stock purchase plan, social
security, unemployment, medical, or pension payments, and that income tax
withholding is Consultant’s responsibility. In addition, the parties acknowledge
that neither party has, or shall be deemed to have, the authority to bind the
other party.

 

4.Confidential Information.

 

(a) The parties acknowledge that in connection with Consultant’s Services, the
Company may disclose to Consultant confidential and proprietary information and
trade secrets of the Company, and that Consultant may also create such
information within the course of performing the Services (hereinafter, subject
to the exceptions below, “Company Confidential Information”). Such information
may take the form of, for example: data concerning scientific discoveries made
by the Company; the Company’s know-how; the Company’s manufacturing strategies
and processes; the Company’s marketing plans; data from the Company’s
evaluations in animals and humans; the Company’s past, present and future
business plans; the Company’s strategy for or status of regulatory approval; or
the Company’s forecasts of sales and sales data.

 

(b) Subject to the terms and conditions of this Agreement, Consultant hereby
agrees that during the term of this Agreement and for a period of three (3)
years thereafter: (i) Consultant shall not publicly divulge, disseminate,
publish or otherwise disclose any Company Confidential Information without the
Company’s prior written consent; and (ii) Consultant shall not use any such
Company Confidential Information for any purposes other than consultation with
the Company, provided, further, that Company Confidential Information that
constitutes a trade secret under applicable law shall be subject to the
confidentiality and non-use obligations set forth herein for as long as such
Company Confidential Information retains its status as a trade secret.
Notwithstanding the above, the Company and Consultant acknowledge and agree that
the obligations set out in this Section 5 shall not apply to any portion of
Company Confidential Information which:

 

[image_002.jpg] 

 

2

 

 

Description: Header V03.png [image_001.jpg]

 

 (i) was at the time of disclosure to Consultant part of the public domain by
publication or otherwise; or

 

(ii) became part of the public domain after disclosure to Consultant by
publication or otherwise, except by breach of this Agreement; or

 

(iii) was already properly and lawfully in Consultant’s possession at the time
it was received from the Company; or

 

(iv) was or is lawfully received by Consultant from a third party who was under
no obligation of confidentiality with respect thereto; or

 

(v) was or is independently developed by Consultant without reference to Company
Confidential Information; or

 

(vi) is required to be disclosed by law, regulation or judicial or
administrative process.

 

(c) Upon termination of the Agreement, or any other termination of Consultant’s
services for the Company, all records, drawings, notebooks and other documents
pertaining to any Confidential Information of the Company, whether prepared by
Consultant or others, and any material, specimens, equipment, tools or other
devices owned by the Company then in Consultant’s possession, and all copies of
any documents, shall be returned to the Company, except Consultant may keep one
copy of all documents for his or her files (which copy shall be subject to the
confidentiality and non-use requirements set out in this Agreement).

 

5.Term.

 

(a) This Agreement shall remain in effect for an initial term of three months
(the “Initial Term”) commencing on the Effective Date, unless sooner terminated
or extended as hereinafter provided.

 

(b) This Agreement may be terminated by either party in the event of a material
breach of the provisions of this Agreement by the other party if the breaching
party fails to cure such breach within fifteen days from receipt of notice from
the non-breaching party.

 

(c) In the sole discretion of the Company, this Agreement may be extended for
additional periods of four months each upon at least ten business days’ notice
to the Consultant prior to the expiration of the then term subject in each case
to the parties agreeing on compensation payable to the Consultant and the
specific services for each such extended term, taking into account both the
services to rendered by the Consultant during the extended term, the then
financial condition of the Company and the benefits received by the Company from
the services rendered by the Consultant during the then term of this Agreement.

 

[image_002.jpg] 

 

3

 

 

Description: Header V03.png [image_001.jpg] 

 

6.Other Agreements.

 

(a) No alteration or modification of this Agreement, including Exhibit A hereto,
shall be valid unless made in writing and executed by each of the parties
hereto.

 

(b) The Consultant and Company mutually represent that to the best of their
knowledge neither currently has any agreement with, or any other obligation to,
any third party that conflicts with the terms of this Agreement. The parties
agree that they shall not intentionally and knowingly enter into any such
agreement.

 

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to the conflicts of laws
principles thereof. Each party hereby irrevocably and unconditionally consents
to submit to the exclusive jurisdiction of the courts of the State of Delaware
and of the United States of America located in the State of Delaware for any
disputes, controversies, or claims arising out of or relating to this Agreement
and the transactions contemplated hereby. The parties hereby irrevocably waive
any objection to jurisdiction and venue for any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The parties agree to submit to the in personam
jurisdiction of such courts. The prevailing party in any such dispute shall be
entitled to recover from the other party its reasonable attorneys’ fees, costs
and expenses.

 

(d) Any notice or other communication by one party to the other hereunder shall
be in writing and shall be given, and be deemed to have been given, if either
hand delivered or mailed, postage prepaid, certified mail (return receipt
requested), or transmitted by facsimile, addressed as follows:

 

If to Consultant:

 

Amir Heshmatpour

AFH Holding & Advisory, LLC

269 S. Beverly Drive, Suite 1600

Beverly Hills, CA 90212

 

If to the Company:

 

Bruce Stroever, Chairman

Bone Biologics Corporation

c/o Musculoskeletal Transplant Foundation

125 May Street

Edison, NJ 08837

 

[image_002.jpg] 

 



4

 

 

Description: Header V03.png [image_001.jpg] 

 

(e) The parties acknowledge that the Services are personal in nature, and that
from Consultant’s perspective the specific identity of the Company, including
its leadership, corporate culture, scientific staff and reputation, is material
to Consultant’s choice to enter into this Agreement. Therefore the parties
expressly agree that no party may assign this Agreement without the written
consent of the other.

 

(f) THE PARTIES AGREE THAT THE SERVICES AND DELIVERABLES PROVIDED BY CONSULTANT
ARE “AS-IS” WITHOUT ANY WARRANTIES OR REPRESENTATIONS, INCLUDING THOSE RELATING
TO MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE OR NON-INFRINGEMENT.

 

(g) This Agreement may be signed in two or more counterparts, each of which
shall constitute an original, and all of which together shall constitute one and
the same agreement. The exchange of copies of this Agreement and of signature
pages by facsimile transmission or by email transmission in portable digital
format, or similar format, shall constitute effective execution and delivery of
such instrument(s) as to the parties and may be used in lieu of the original for
all purposes. Signatures of the parties transmitted by facsimile or by email
transmission in portable digital format, or similar format, shall be deemed to
be their original signatures.

 

(h) The parties confirm that that certain Amended and Restated Letter of Intent
dated May 7, 2014, as amended, remains in full force and effect until otherwise
agreed upon in writing by the parties. Each of the parties acknowledge that no
other party, nor any agent or attorney of any other party, has made any promise,
representation, or warranty whatsoever, express or implied, and not contained
herein, concerning the subject matter hereof to induce the party to execute or
authorize the execution of this Agreement, and acknowledges that the party has
not executed or authorized the execution of this instrument in reliance upon any
such promise, representation, or warranty not contained herein.

 

[Remainder of page intentionally left blank]

 

 [image_002.jpg]

 

5

 

 

 Description: Header V03.png [image_001.jpg]

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

 

AFH Holding & Advisory, LLC             Name: Amir Heshmatpour   Title: Managing
Director         BONE BIOLOGICS CORPORATION             Name: Bruce Stroever  
Title: Chairman  

 

[image_002.jpg] 

 

6

 

 

Description: Header V03.png [image_001.jpg] 

 

Exhibit A - Description of Consulting Activities

 

Nature of Services:

 

A. Advise and assist the Company on continued development of the Board of
Directors, Board of Advisors and key executives and personnel;

 

B. Advise and assist the Company on corporate development opportunities,
including acquisition strategies;

 

C. Advise and assist the Company’s management on preparing for listing with a
national exchange, including identifying and securing market-makers;

 

D. Reasonably attend Board of Director meetings and assist the Company’s
management team in preparation for the Company for evaluating strategies and
campaigns for attracting investors;

 

E. Advise and assist the Company on structuring an investor relations division
of the Company, whether in-house or out-sourced, including creation of
responsibilities, deliverables and milestones;

 

F. Meet and confer with scientific teams concerning technologies, licensing and
science behind the Company’s research and development;

 

G. Liaise with UCLA advisors and contacts, leveraging Consultant’s status as a
member of the Board of Advisors on the UCLA Anderson Price Center;

 

H. Advise and assist the Company in setting up policies and controls that
comport with best practices expected by investors.

 

The Company acknowledges that Consultant shall not be obligated to pay for any
professional fees or expenses of the Company incurred in connection with the
aforementioned Services, and that the Services are subject to the Company paying
for and making available the appropriate professional advisors to support the
initiatives contemplated above.

 

[image_002.jpg] 

 

7

 

 